 1

 2                                                             Chief Judge Ricardo S. Martinez

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
                                               ) Case No. 19-cr-052-RSM
11   UNITED STATES OF AMERICA,                 )
                                               )
12                 Plaintiff,                  ) ORDER
             vs.                               )
13                                             )
                                               )
14   FERNANDO CASTRO RUIZ, et al.,             )
                                               )
15                 Defendants.                 )
                                               )
16                                             )
17
             This Court, having considered the Unopposed Motion to Continue Trial Date
18

19   and Deadline for Filing Pre-trial Motions filed by Defendant Bowman, and the
20   pleadings related thereto, does hereby grant the motion. The Court finds that due to
21
     the unusual amount of discovery in this case, the requested continuance is
22
     necessary to allow all defense counsel a reasonable time to effectively prepare for
23

24   trial, and to file pretrial motions – taking into account the exercise of due diligence.
25
     A failure to grant the requested motion might result in a miscarriage of justice.

     Order - 1                                                 SCOTT J. ENGELHARD
                                                              1700 Seventh Avenue, #2100
                                                               Seattle, Washington 98101
                                                                      206-683-2020
             The Court hereby finds that the ends of justice served by the granting of
 1

 2   such a continuance outweigh the interests of the public and the defendants to a
 3
     speedy trial. 18 U.S.C. §18 U.S.C. §§ 3161(h)(7)(B)(i), (ii) and (iv).
 4
             This Court ORDERS as follows:
 5

 6
             The trial date as to all defendants is continued from May 13, 2019 to July 29,

 7   2019. The deadline for filing pre-trial motions is continued to June 27, 2019. The
 8
     time between the date this motion was filed and the new trial date is excludable
 9
     pursuant to 18 U.S.C. §3161.
10

11
             DATED this 15th day of April, 2019,

12

13

14

15
                                             A
                                             RICARDO S. MARTINEZ
                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25



     Order - 2                                                 SCOTT J. ENGELHARD
                                                              1700 Seventh Avenue, #2100
                                                               Seattle, Washington 98101
                                                                      206-683-2020
 1
                                                   Certificate of Service
 2
                I, Scott Engelhard, certify and declare that on this date, I served a true and correct copy of the
 3
     opposing party via the ecf system of this court.
 4
                I swear under the laws of perjury for the State of Washington that the foregoing is true and
 5
     correct.
 6

 7   April 3, 2019 Seattle, WA                                     s/Scott J. Engelhard___________________
        Date and Place                                             Scott J. Engelhard
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     Order - 3                                                                   SCOTT J. ENGELHARD
                                                                                1700 Seventh Avenue, #2100
                                                                                 Seattle, Washington 98101
                                                                                        206-683-2020
